DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Line 1, “A method according” should be --The method according--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battaglia (US 2 539 222).

Regarding independent claim 1:
Battaglia discloses an aerodynamic body for use with an aircraft (Fig 1) having a first perforated surface portion (the wing as a whole has two holes 36) and an ice-protection system (“ice-protection” is not defined by the claim, and could include heating, mechanical blocking, etc.),
wherein the ice-protection system includes an actuatable element (36) movable between a first position (Fig 2) and a second position (Fig 3), 
at least a section of the actuatable element thermally coupled to the surface portion when in the first position (as they abut) and configured to prevent inflow/outflow through the perforation (as seen in Fig 2),
at least a section of the actuatable element distanced from the surface portion  in the second position and configured to allow inflow (as seen in Fig 3).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Battaglia discloses the body as a main wing (14/16; the system overall) or a high-lift leading edge device (20; the leading portion only).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.


Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Battaglia discloses the ice-protection system including a stationary “element” (42, which doesn’t move relative to the structure overall) aft of the actuatable element and permanently thermally coupled to a non-perforated portion surface portion of the body (as seen in Figs 2 and 3).

Claim(s) 1-4, 6, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatz (US 5 590 854).

Regarding independent claim 1:
Shatz discloses an aerodynamic body (e.g. Fig 1) for use with an aircraft having a first perforated surface portion (24) and an ice-protection system,
wherein the ice-protection system includes an actuatable element (22) movable between a first position (e.g. Fig 5) and a second position (e.g. Fig 1), 
at least a section of the actuatable element thermally coupled to the surface portion when in the first position (as they abut) and configured to prevent inflow/outflow through the perforation (col 4, lines 39-55),
at least a section of the actuatable element distanced from the surface portion  in the second position and configured to allow inflow (col 4, lines 39-55).


The discussion above regarding claim 1 is relied upon.
Shatz discloses heating the perforated surface portion for ice-protection with an electrical heating element (col 7, lines 51-56).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Shatz discloses the body as a main wing, horizontal stabilizer or vertical tail-plane (col 3, lines 18-22).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Shatz discloses rotatory and translatory motion of the actuatable element (rotatory via the curved surfaces and the rollers, translatory along the surface).

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Shatz discloses the ice-protection system including a stationary “element” (the aft roller system or actuator 150, which do not move relative to the structure overall) aft of the actuatable element and permanently thermally coupled to a non-perforated portion surface portion of the body (as seen in Figs 7, 8, and 24).


Regarding claim 11:

Shatz discloses the actuatable element spring-loaded toward the first or second position (dependent upon which roller the spring replaces; col 5, line 66 – col 6, line 10).

Regarding claim 12:
The discussion above regarding claim 1 is relied upon.
Shatz discloses micro-perforations (col 5, lines 14-21; 0.002 – 0.028 inches ≈ 0.05 – 0.71 mm).

Claim(s) 1, 3, 4, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yousef (WO 2015/198296).

Regarding independent claims 1 and 13:
Yousef discloses an aerodynamic body (e.g. Fig 5) for use with an aircraft having a first perforated surface portion (exemplified in e.g. Fig 5A) and an ice-protection system,
wherein the ice-protection system includes an actuatable element (14) movable between a first position and a second position (page 9, lines 19-27), 
at least a section of the actuatable element thermally coupled to the surface portion when in the first position (as they abut) and configured to prevent inflow/outflow through the perforation (page 9, lines 19-27),
at least a section of the actuatable element distanced from the surface portion  in the second position and configured to allow inflow (page 9, lines 19-27),	
and heating the surface portion (page 9, lines 5-10).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Yousef discloses horizontal stabilisers and vertical tail-planes (Figs 1 and 5).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Yousef discloses translator actuatable elements (e.g. Figs 5A-B).

Regarding claim 12:
The discussion above regarding claim 1 is relied upon.
Yousef discloses micro perforations (page 3, lines 24-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglia (‘222).


The discussion above regarding claim 1 is relied upon.

In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced by [16], indicating an “optional” arrangement), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Battaglia to use the portion over less than 3% of the chord for the predictable advantage of providing the inflow section at the location of the airfoil where flow is more perpendicular to the body rather than tangential, thus increasing the amount of flow into the airfoil and increasing the effects of the inflow system. The amount of airflow into the airfoil is a result effective variable to determine the effectiveness and/or efficiency of the system, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shatz (‘854) in view of Yousef (‘296).

The discussion above regarding claim 6 is relied upon.
Shatz discloses a perforated surface portion, but does not disclose a second perforated surface portion aft of the non-perforated portion.
Yousef teaches an aircraft having multiple perforated surface portions variously placed about the each body (at minimum, each row is a portion separated by a non-perforated portion).
.

Claims 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglia (‘222) or Shatz (‘854).

The discussion above regarding claims 1 and 13 is relied upon.
Battaglia and Shatz each disclose actuatable elements, which may be actuated via various types of suitable actuator devices (Battaglia, col 2, lines 44-51; Shatz, col 10, lines 56-58), but do not disclose solenoids or bi-metallic temperature actuated actuators.
The examiner takes Official Notice that solenoids and bi-metallic actuators are well-known in the art of actuators.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Battaglia or Shatz to use solenoids or bi-metallic actuators as the examiner takes Official Notice that solenoids and bi-metallic actuators are well-known in the art of actuators, as these are suitable alternative actuating devices for predictably operating the movement of a component.

Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious an actuatable element configured to be sucked into the second (open) position by an active suction system, in combination with the other limitations of the claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619